DETAILED ACTION
In the amendment filed on June 15, 2022, claims 1 – 15 and 18 – 22 are pending.  Claims 1, 7, 8, 11, 12, 19, 20 have been amended and claims 16 – 17 have been canceled. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The rejections of the claims under 35 USC § 112(b) in the previous Office Action are withdrawn due to Applicant amendment.

The rejection of claim 18 under 35 USC § 112(d) in the previous Office Action is withdrawn due to Applicant amendment.

Claim 8 remains rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Regarding claim 8, the recited general formula encompasses the silyl pseudohalide species excluded in parent claim 7, thus failing include all the limitations of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
In their reply filed on June 15, 2022, Applicant argued that because claim 8 depends on claim 7, it necessarily incorporates all the limitations of claim 7, where claim 8 limits the scope of “a silyl pseudohalide” provided in claim 7 by limiting the general formula and potential substituents. The Examiner respectfully disagrees. The scope of the term “silyl pseudohalide” is already limited in claim 1 in that the scope of the term excluded the recited species and excluded a silyl pseudohalide that contains a nitrile group.  The negative limitations defined in parent claim 7 form an established required element. That element is omitted by the requirement that the silyl pseudohalide must be of the general formula in claim 8, because claim 8’s limitation of general formula allows for Si(NCO)4 [ R0SiX4, where X is an isocyanate] and CH3OSi(NCO)3 [R1SiX3, where R is an alkoxide and X is an isocyante]. See Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92, 79 USPQ2d 1583, 1589-90 (Fed. Cir. 2006) (holding a claim that requires a hemicalcium [pharmaceutically-acceptable salt] of atorvastatin is an improper dependent claim to a parent claim that only claims atorvastatin, and therefore would violate 112, 4th paragraph [112(d)]; particularly when the parent claim is a further limitation that excluded pharmaceutical salts from a grandparent claim).  Even if a dependent claim placed a further limitation on the remaining elements of a parent claim, an omitted element would render claim 8 an improper dependent claim. See MPEP 608.01(n)(III).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 – 2 and 7 – 10 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Mizuo et al. WO 2011043139 A1 (formatted machine translation provided, all citations refer to the formatted machine translation, hereafter “Mizuo”).
Regarding claims 1, 2, 7, 8, 9, 10; Mizuo is directed to methods of forming silicon-containing films by means of chemical vapor deposition or atomic layer deposition (Abstract; page 3 lines 12 – 20). Mizuo discloses a method for depositing a silicon oxide film comprising: supplying HSi(NCO)3 [triisocyanate silane, hydride1-Si-isocyanate3 ; not Si(NCO)4 or CH3OSi(NCO)3 – meeting claim 8 – as a vaporized raw material into a deposition reaction part (page 13 line 19 – page 14 line 7, page 15 line 19 – page 16 line 6); forming a precursor thin film on the substrate with the HSi(NCO)3 vapor [exposing the substrate to silyl pseudohalide] (page 15 lines 19 – 23); and then introducing an oxidizing gas [oxidizing agent], such as ozone [meeting claims 2 and 8], into the deposition part to convert the precursor thin film into silicon oxide thin film by the action of the oxidizing gas [exposing a substrate to an oxidizing agent] (page 16 lines 15 – page 17 line 18, page 21 lines 5 – 10).  

Claim(s) 1 – 2, 11 – 12 and 21 – 22 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Canaperi et al. US 2015/0287593 A1.
Regarding claims 1, 2, 11, 12, 21, 22; Canaperi is directed to methods of fabricating hydrogen-free dielectric films (Abstract). Canaperi discloses processes (Fig. 1A and 1B) comprising: introducing a substrate into a chamber of a deposition tool ([0003]); introducing a hydrogen-free precursor such as tetra isocyanato silane [Si(NCO)4] into the process chamber of the deposition tool loaded with a substrate [thus exposing the substrate to the tetra isocyanato silane] ([0003], [0023], [0028]); and activating a plasma in the deposition chamber to form a dielectric film ([0003]; [0023] – [0025]). The plasma may be generated using gases such as N2, O2, O3, N2O, CO2, CO and combinations thereof to form films including but not limited to SiOx, SiN, SiNxOy, SiNxOyCz films ([0024]), wherein the type of gas used to derive the plasma determines what type of film is deposited, as illustrated with example reactions ([0023], [0025]).

Claim Rejections - 35 USC § 103
The rejections of the claims under 35 USC § 103 in the previous Office Action are withdrawn due to Applicant amendment.

Claim 1 – 4,  7 –15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. US 2018/0330980 A1 (hereafter “Liang”) in view of Mizuo.
Regarding claim 1 – 4, 7 – 15; Liang is directed to methods for forming and filling trenches and a substrate with default will dielectric material (Abstract; Fig. 1).  Liang discloses a method comprising: transferring a substrate into a deposition chamber ([0017], [0020]); forming a flowable layer onto the substrate by exposing the substrate to a silicon precursor alongside an oxygen-based and/or nitrogen-based precursor to form flowable layers comprising e.g. SiO, SiCON and SiN ([0021] – [0025]; claims 1, 2, 3, 4); the oxygen-based precursor can be e.g. oxygen or ozone and the nitrogen-based precursors can be e.g. ammonia [amine under broadest reasonable interpretation] and plasmas of ammonia [meeting claims 2 –6, 14, 15, 19, 20] ([0024] – [0025]). Liang discloses that the silicon-containing precursors may be e.g. halogenated siloxane compounds, halogenated silanes such as tetrachlorosilane, and organosilanes [silanes containing carbon] ([0023]).
Liang does not expressly teach that the silicon precursor that is exposed to the substrate is a silyl pseudohalide with the claimed general formula.
	As discussed above, Mizuo discloses the use of HSi(NCO)3 as a precursor for chemical vapor deposition and atomic layer deposition of silicon-containing films. Mizuo further discloses that the precursor is suitable for methods of thermal CVD, plasma-CVD, photo-CVD and ALD methods; light may also be applied to provide energy to form the silicon-containing film (page 14 line 19 – page 15 line 2; page 17 lines 10 – 20). Mizuo finally discloses that triisocyanate silane exhibits useful characteristics for film-forming precursors: high volatility, good reactivity and good absorbability to substrates (page 5 line 20 – page 6 line 15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Liang by substituting the halogenated precursors of Liang with HSi(NCO)3 because Mizuo teaches that HSi(NCO)3 has known advantages when used as a precursor for silicon in CVD and ALD: high volatility, good reactivity and good absorbability to substrates.

Claims 1 – 15 and 18 – 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. US 2018/0330980 A1 (hereafter “Liang”) in view of Uchida JP 11111714 A (machine translation provided, all citations refer to the machine translation, hereafter “Uchida”).
Regarding claims 1 – 9, 11 – 15 and 18 – 22; Liang discloses the steps and elements of the claims as explained above.  
Liang does not expressly teach that the silicon precursor that is exposed to the substrate is a silyl pseudohalide with the claimed general formula.
	Uchida is directed to methods of manufacturing low-dielectric constant silicon-based insulating films ([0001]). Uchida discloses a method for forming silicon-based films comprising silicon, oxygen and carbon comprising: supplying a silicon-based raw material having a cyanate group and an alkyl group, such as either CH3Si(NCO)3 or (CH3)2Si(NCO)2 ([0009], [0014], [0036], [0056] – [0057]); supplying a tertiary amine gas such as a gas of trimethyl amine [alkylamine] ([0013], [0032]) and reacting the silicon-based raw material with the tertiary amine gas to form a silicon dioxide film ([0024]), wherein the silicon dioxide film can contain carbon that originated in the silicon-based raw material [i.e. a film of SiOC] (Abstract; Claims; [0018]).  Furthermore, the process can be adjusted to allow cyanate groups to remain in the silicon-based insulating film by changing film forming conditions such as a mixture ratio of precursor gases ([0057]); Uchida therefore suggests that a film of SiOCN can be formed.  Finally, Uchida discloses that by using the strong polarizability of an alkylamine-based raw material with an alkylsilyl isocyanate, a low dielectric constant silicon-based film can be produced with minimal to no hydroxyl bonds, which causes instability in insulating films ([0004], [0067], [0069]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Liang by substituting the halogenated precursors of Liang with a silicon-based raw material having a cyanate group and an alkyl group, such as (CH3)2Si(NCO)2,  and including an alkylamine gas because Uchida teaches that the resultant films formed by vapor deposition using such raw material gases produces stable silicon-containing dielectric films with little to no hydroxyl bonds, which is known to affect the stability of dielectric films. 

Response to Arguments
Applicant’s arguments, filed June 15, 2022, with respect to the rejection(s) of  the claim(s) under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mizuo and Uchida.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Quick US 2018/0197735 A1
Haukka et al. WO 2018/204709 A1, particularly paragraphs [0199] – [0202]
Ishihara et al. US 5,244,698 A, particularly col 3 line 15 – col 4 line 46 and col 8 lines 30 – 65

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979. The examiner can normally be reached M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717